Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the feature “wherein the coil support” in line 1 which renders the claimed indefinite since there is lack of antecedent basis for the feature in the claim. For examination purpose, it is interpreted as “wherein the core support”.
Claim 17 recites the feature “the core carrier” in line 3 which renders the claimed indefinite since there is lack of antecedent basis for the feature in the claim. For examination purpose, it is interpreted as “the core support”.
Clarifications are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-8 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sicklinger et al (US 2018/0342805).

    PNG
    media_image1.png
    345
    735
    media_image1.png
    Greyscale

Regarding claims 1 and 15, Sicklinger discloses in Figures 1-4, antenna comprising
 a magnetic core (20), a core support (13) and a coil (26), which is wound around the magnetic core (20), the magnetic core (20) having at least two first partial cores (20), the at least two first partial cores (20) being arranged one behind the other in a longitudinal direction of the magnetic core, each of the at least two first partial cores (20) having a lateral side, the at least two first partial cores (20) having a first first partial core (20) and a second first partial core (20);
wherein the magnetic core (20) has at least one second partial core (20), the at least one second partial core (20) having a first second partial core (20), which is arranged on the lateral side of the first first partial core (20) and on the lateral side of the second first partial core (20) such that the first second partial core (20) overlaps at least partially with the first first partial core (20) and at least partially with 
wherein the at least two first partial cores (20) and the at least one second partial core (20) are held in the core support (13), and the coil (26) is would around the core support (13); and the core support (13) and the coil (26) being formed around the core support (13) such that the winding of the coil (26) presses the at least one second partial core against the lateral sides of the at least two first partial core (“In the area of the overlap, the individual cores can adjoin each other with a friction fit, whereby they are, for example, fixed by the wire winding tension of the coil”, see par. 0010).
Regarding claim 2, as applied to claim 1, Sicklinger discloses in Figures 1-4, the lateral side of the first first partial core (20) forming a planar surface, the lateral side of the second first partial core (20) forming a planar surface, the first second partial core (20) having a lateral side, which forms a planar surface, the lateral side of the first second partial core (20) lying on the lateral side of the first first partial core (20) and on the lateral side of the second first partial core (20).
Regarding claim 3, as applied to claim 1, Sicklinger discloses in Figures 1-4, the lateral side of the first first partial core (20) being arranged parallel to the longitudinal direction of the core, and/or 
the lateral side of the second first partial core (20) being arranged parallel to the longitudinal direction of the core, and/or the lateral side of the first second partial core being arranged parallel to the longitudinal direction of the core.
Regarding claim 4, as applied to claim 1, Sicklinger discloses in Figures 1-4, a longitudinal axis of the first first partial core (20) and/or a longitudinal axis of the second first partial core (20) being arranged parallel to a longitudinal axis of the first second partial core (20).
Regarding claim 5, as applied to claim 1, Sicklinger discloses in Figures 1-4, the first first partial core (20) and the second first partial core (20) being arranged one behind the other such that a 
Regarding claim 6, as applied to claim 1, Sicklinger discloses in Figure 1, the at least two first partial cores (20) being arranged in a first plane and the at least one second partial core (20) being arranged in a second plane, the second plane preferably being parallel to the first plane.
Regarding claim 7, as applied to claim 1, Sicklinger discloses in Figure 1, the first first partial core (20) having a rectangular cross section and/or the second first partial core (20) having a rectangular cross section, the first second partial core (20) having a rectangular cross section, the magnetic core forming a rectangular cross section again in the region in which the first first partial core overlaps with the first second partial core and/or the magnetic core forming a rectangular cross section again in the region in which the second first partial core overlaps with the first second partial core.
Regarding claim 8, as applied to claim 1, Sicklinger discloses in Figure 1, 
the at least two first partial cores (20) having a third first partial core (20) and the at least one second partial core (20) having a second second partial core (20), the second second partial core (20) being arranged on the lateral side of the second first partial core and on the lateral side of the third first partial core such that the second second partial core overlaps at least partially with the second first partial core and at least partially with the third first partial core.
Regarding claim 12, as applied to claim 1, Sicklinger discloses in Figures 1-4, the core support (13) extending over at least 80% of the length of the magnetic core (20), and/or the coil being wound onto the core support such that the coil extends over more than 80% of the length of the magnetic core.
Regarding claim 14, as applied to claim 1, Sicklinger discloses in par. 0002, vehicle having an
antenna according to claim 1, the antenna being designed for the transmission of key data for opening
and/or starting the vehicle.
Regarding claim 16, as applied to claim 1, Sicklinger discloses in Figure 1, wherein the core support (13) is arranged such that the first first partial core (20) lies on a longitudinal axis of the second first partial core (20), and the second first partial core (20) lies on a longitudinal axis of the first first partial core (20).
Regarding claim 17, as applied to claim 15, Sicklinger discloses in Figure 1, wherein the first
first partial core (20) and second first partial core (20) are arranged along a longitudinal axis of the magnetic core in the core .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sicklinger in view of Maruyama et al (US 6,400,330).
Regarding claims 13 and 18, Sicklinger discloses every feature of claimed invention as expressly recited in claims 1 and 15, except for a housing and a potting compound, the magnetic core with the coil being arranged in the housing and being potted with a potting compound in the housing, the potting compound being softer than 60 Shore A.
Maruyama discloses in Figures 1-2, a housing (5) and a potting compound (6), the magnetic core
(3) with the coil (11) being arranged in the housing (5) and being potted with a potting compound (6) in
the housing (5), the potting compound being softer than 60 Shore A.
It would have been obvious to one having ordinary skill in the art before the time the invention

as taught by Maruyama to provide a stable receiving capacity and stable performance for the antenna.
Note that, Maruyama is silent on the potting compound being softer than 60 Shore A. However such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to set/select the hardness of the potting compound at a suitable value to prevent shocking or vibrating applied to magnetic core and the coil. Therefore, to employ having the potting compound as claimed invention would have been obvious to person skill in the art.
Response to Arguments
In response to applicant’s argument filed on 11/17/21 that Sicklinger does not give any hint or suggestion that “the core support and coil being formed around the core support such that the winding of the coil presses the at least one second partial core against the lateral sides of the at least two first partial cores”, the arguments are not persuasive. The hints or suggestion of Sicklinger are found in par. 0010, lines 1-4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845